Order entered December 27, 2012

                                    [pic]

                                   In The
                              Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-12-00551-CR

                        KEITH BRONSHA PAUL, Appellant

                                     V.

                        The State of Texas, Appellee

              On Appeal from the Criminal District Court No. 7
                            Dallas County, Texas
                      Trial Court Cause No. F10-42449-Y

                                    ORDER

      The Court ORDERS court  reporter  Sharon  Hazlewood  to  file,  within
FIFTEEN DAYS of the date of this order, a supplemental record  containing  a
copy of State's Exhibit no. 32, a DVD.
      We DIRECT the Clerk to send  a  copy  of  this  order,  by  electronic
transmission,  to  Sharon  Hazelwood,  official  court  reporter,   Criminal
District Court No. 7, and to counsel for all parties.



                                       /s/ DAVID L. BRIDGES
                                            JUSTICE